Citation Nr: 1718939	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  94-24 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an effective date earlier than October 19, 2005, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that awarded entitlement to a TDIU rating, effective October 19, 2005.  

In an August 2010 decision, the Board denied entitlement to an effective date earlier than October 19, 2005 for the award of a TDIU rating.  The Veteran appealed the Board's August 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court vacated the August 2010 Board decision, and remanded the matter to the Board for further action consistent with a Joint Motion for Remand (Joint Motion).  

In November 2011 and December 2013, the Board remanded this matter for additional development.  In May 2015, the Board again denied entitlement to an effective date earlier than October 19, 2005 for the award of a TDIU rating.  The Veteran appealed the Board's May 2015 decision to the Court.  In July 2016, the Court vacated May 2015 Board decision, and remanded the matter to the Board for further action consistent with a Memorandum Decision.  


FINDINGS OF FACT

1.  The Veteran first met the schedular criteria for entitlement to a TDIU rating on October 19, 2005. 

2.  The preponderance of the evidence does not show that the Veteran's service-connected disabilities, alone or in the aggregate, render him unable to secure or follow a substantially gainful employment prior to October 19, 2005.  



CONCLUSION OF LAW

The criteria for an effective date earlier than October 19, 2005, for the award of a TDIU rating have not been met.  38 U.S.C.A. §§ 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.400, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to a TDIU rating prior to October 19, 2005 based on his service-connected disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Specifically, he contends that he has been unable to work since July 1991 due to his service-connected disabilities.  See June 1993 VA Form 21-8940.  The Veteran's post-service work experience includes operating a gasoline service station with garage that included automobile repairs.  See, e.g., April 1997 VA Form 21-527.  His educational background includes two years of high school.  See June 1993 VA Form 21-8940.  

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a), (b)(2) and 38 C.F.R. § 3.400(o).  A claim for a TDIU rating is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  

Generally, the effective date of an award of increased compensation "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

However, an exception is available when the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2); Dalton, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(l)(2); VAOPGCPREC 12-98 (1998).  The United States Court of Appeals for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  

For the purposes of clarity, the Board notes that the Veteran has established service-connection for the following disabilities: chronic subluxation of the left ankle, 20 percent effective from November 24, 1986; left knee strain with moderate instability, 0 percent effective February 22, 1994, and 20 percent from April 5, 2001; arthritis of the left ankle, 10 percent effective from July 10, 1997; chronic low back disability (associated with chronic subluxation of the left ankle), 10 percent effective from July 10, 1998, and 40 percent from October 19, 2005; and arthritis of the left knee (associated with chronic subluxation of the left ankle), 10 percent from April 5, 2001.  From October 19, 2005, the Veteran met the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a).  

Records show that the Veteran filed a formal claim for a TDIU rating on May 20, 1993.  There is no earlier evidence of unemployability or a claim for a TDIU rating.  

To the extent the Veteran alleges that entitlement to a TDIU rating arose more than one year prior to his claim for a TDIU rating, the effective date can be no earlier than the date the claim was received.  See 38 U.S.C.A. § 5110(b)(2); Gaston, 605 F.3d at 984.  Thus, the issue before the Board is the date on which it is factually ascertainable that the Veteran met the criteria for an award of a TDIU rating.  

In this case, the preponderance of the evidence does not show the Veteran was unemployable as a result of his service-connected left ankle, left knee, or low back disabilities, either alone or in the aggregate, prior to October 19, 2005.  

By way of background, the Board notes an October 1986 letter by L.B., M.D., noting the Veteran's complaint of severe pain and tenderness with all activity in regards to his left ankle, and the opinion that his disability was much more severe than has been represented.  

In addition, the evidence includes a November 1987 D.T.D., M.D., letter noting the Veteran's complaint of giving way of the left ankle, and physical examination findings including some instability of the left ankle and left foot drop.  However, the findings and opinions presented by L.B., M.D., and D.T.D., M.D., are otherwise unsupported by the evidence of record, including February 1987 and November 1990 VA examinations.  Specifically, the February 1987 examination report found on physical examination a moderate limp, but normal range of motion, normal reflexes, no atrophy, no malunion, no evidence on instability, and only mild ligamentous laxity of the left ankle based on recent stress x-rays.  In addition, the November 1990 examination, noting the Veteran was working, albeit with the use of a brace and the assistance of another worker, found subluxation of the left ankle, no evidence of swelling or other abnormality, normal strength, and slightly limited range of motion (i.e., dorsiflexion to 10 degrees (normal being 20 degrees), and plantar flexion to 30 degrees (normal being 45 degrees)).  See 38 C.F.R. § 4.71, Plate II.  On May 1993 VA examination, it was noted the Veteran walked with a brace or support shoe, and the Veteran complained of his left ankle "popping out" without the brace or shoe.  The Veteran further related his major problem was with weightbearing.  On physical examination, there was no evidence of swelling or deformity, no erythema, no subluxation, and range of motion was only slightly limited (i.e., dorsiflexion to 10 out of 20 degrees, and plantar flexion normal at 45 degrees).  See 38 C.F.R. § 4.71, Plate II.  

On March 1994 VA examination, the Veteran complained of pain with ambulation, and indicated he does not walk more than half a mile or stand for longer than 30 minutes.  He also reported that further activity causes ankle swelling.  On physical examination, range of motion was again only slightly limited (i.e., dorsiflexion to 10 degrees, and plantar flexion to 40 degrees), with no swelling or deformity present.  

An October 1994 Vocational Rehabilitation record noted the Veteran had been out of work since 1991 when he sold his service station business due to a combination of the owner of the property not being willing to replace the gasoline tanks and having pain in his left leg.  In retrospect, the Veteran stated he wished he would have kept the service station and just discontinued selling gas.  Until this past year, he indicated he has not looked for other employment, although he was employed as a security guard from March to July 1994 but quit that because of the walking and standing demands.  The Veteran further reported that he came across the possibility of buying another service station, and if the sale goes through, he viewed himself as being able to pump gas and do some occasional mechanic work.  He stated his left ankle gives out without the brace, and that he experiences ankle pain and swelling after a prolonged time on his feet, occasional pain behind his left knee, left foot cramps, and what he described as his foot going to sleep.  The Vocational Rehabilitation counselor found that the Veteran had an employment handicap as he was limited in walking, standing, carrying, lifting, pulling, pushing, stooping and kneeling, but that the Veteran does not have a serious employment handicap as his service-connected disability was not the primary cause of his unemployment.  

On February 1996 VA joints examination, the left knee was manifested by no swelling, joint effusion, or ligamentous laxity, and full range of motion.  The left ankle was manifested by pain on the outer side, with no localized tenderness, no inflammatory signs, and full range of motion.  It was noted that there was no apparent ligament laxity when the ankle was placed on stress movements, and there was normal motor and sensory findings of the knee and ankle.  

On February 1996 VA peripheral nerves examination, it was noted that the Veteran may have some weakness in dorsiflexion of the left foot, but that such was not definitively certain because the Veteran tends to give away fast.  There were no definitive sensory deficits, although ankle jerks and knee jerks were slightly diminished (1+).  
On July 1997 VA feet examination, physical examination revealed minimal swelling on the outer side of the ankle, and mild tenderness.  The examiner noted that there was at least mild laxity of the lateral ligaments of the left ankle.  The examiner opined that the Veteran's left ankle disability limits his physical activities regarding heavy strain on the ankle (e.g., running, jumping), but would permit him to perform more moderate activities of everyday living.  

On October 1997 VA examination, there was no swelling or joint effusion of the left ankle, and mild ligamentous laxity (grade 1 out of 4 or 5), but otherwise seemed quite stable.  The examiner opined that there were relatively mild residuals of the Veteran's left ankle disability, and physical activities would only need to be mildly restricted due to orthopedic complaints.  

On February 1998 VA examination, the Veteran complained of occasional flare-ups of the left ankle, precipitated by walking.  He denied episodes of dislocation or recurrent subluxation.  Left knee range of motion was only slightly limited (135 degrees flexion out of 140 degrees), and found to be stable.  Left ankle range of motion was again found to be only slightly limited, with dorsiflexion to 10 degrees and plantar flexion normal at 45 degrees.  The examiner diagnosed mild degenerative joint disease of the left ankle with moderate instability.  

On September 1998 VA examination, the Veteran complained of pain and giving way in his left ankle, as well as pain and stiffness in his lower back, although the low back pain was occasional in nature.  On physical examination, lumbosacral spine range of motion was normal.  It was noted the Veteran experienced fatigue after walking long distances because of his lower back pain, but there was no lack of endurance, incoordination, or weakness.  There was normal strength and reflexes of the extremities.  Left ankle range of motion revealed dorsiflexion to 10 degrees and plantar flexion to 45 degrees, with synovial thickening with joint line tenderness.  

Based on the above evidence, as well as x-rays and MRI reports, the disability picture presented by the Veteran's service-connected left ankle, left knee, and lower back disabilities was consistently found to be objectively characterized by mild to moderate symptoms and impairment, notwithstanding the Veteran's subjective complaints of severe symptoms and impairment.  The Board finds significant that the July 1997 VA feet examiner opined that the Veteran was capable of moderate activities of everyday living, and that the October 1997 VA examiner opined the Veteran's physical activities would only need to be mildly restricted due to his orthopedic complaints.  In addition, the February 1998 VA examiner found that the Veteran's disabilities only effect on his occupation and daily activities was that he could not walk long distances.  

In 1999, the evidence does indicate that the Veteran's disabilities worsened, as reflected by his claim for Social Security Administration (SSA) disability benefits, and the November 1999 SSA decision.  The Board acknowledges that the SSA decision found the Veteran was capable of only work at the light exertional level, with restrictions, and it was found that his past work operating a service station was at the semi-skilled, medium to heavy exertional level, and that he could therefore not perform his past relevant work.  However, it was found that the Veteran could perform several other jobs, including security/night watchman, janitor, fast food worker, and bagger.  In addition, a February 1999 VA physician noted that the Veteran had difficulty working and using his lower extremities due to the pain.  

On April 2001 VA examination, the Veteran reported that his left ankle and left knee symptoms were gradually worsening.  On physical examination, there was chronic swelling and deep tenderness over the lateral ligament of the left ankle, as well as moderate lateral instability on stress testing.  Range of motion was more limited, with dorsiflexion to 5 degrees, and plantar flexion to 40 degree.  The left knee was manifested by profuse swelling and mild effusion.  Range of motion was from 0 to 110 degrees, with deep tenderness over the medial joint line, deep tenderness in the popliteal fossa, and positive McMurray's testing, although negative Lachman's and anterior drawer testing.  The lumbar spine revealed diffuse tenderness, with no paraspinal spasm.  Range of motion testing found flexion to 80 degrees, extension to 10 degrees, left lateral flexion to 25 degrees, right lateral flexion to 35 degrees, and 60 degrees bilateral lateral rotation.  It was noted that there was evidence of fatigability, but no symptoms of locking, lack of endurance, motor incoordination, or additional loss of movement on repeated use. 
In a June 2001 M.J.M., D.P.M. report, it was found that the Veteran was currently unable to walk or stand due to the pain and instability of his left leg.  After physical examination of the Veteran, the prognosis was found to be poor for weight-bearing activities due to progressive degeneration, and good for seated activities, if motion is limited.  

On December 2001 VA examination, it was found, after physical examination of the Veteran, that there was significant evidence of pain, stiffness, and fatigability.  In a February 2002 addendum opinion, the examiner indicated that there was a significant disability and functional inability to use the Veteran's left knee and left ankle after repeated use.  The examiner opined that the Veteran's pain significantly limits his functional ability during flare-ups and with repeated use.  

The evidence also includes a December 2002 SSA form from the Veteran's private physician indicating that he was permanently disabled and unable to pursue gainful employment.  The primary diagnosis was neuropathy and left leg radiculopathy, and the secondary diagnosis was lumbar spine disc disease.  To the extent the Veteran's private physician indicated that the Veteran was permanently disabled due to, at least in part, neuropathy and left leg radiculopathy, inasmuch as such disability is nonservice-connected, it may not be considered in the determination of whether the Veteran warrants a TDIU rating.  38 C.F.R. §§ 3.341, 4.19.  Notably, a February 2007 Board decision denied entitlement to an increased rating for the Veteran's low back disability, to include a separate rating for associated neurologic disabilities.  The Veteran has neither appealed the February 2007 Board decision to the Court nor has he alleged that the decision contained clear and unmistakable error.  

In November 2011, the Board remanded the Veteran's claim to obtain a retrospective medical opinion as to whether his service-connected disabilities, alone or in the aggregate, rendered him unable to secure or follow substantially gainful occupation for the period prior to October 19, 2005.  

In an October 2013 opinion, a VA physician, after review of the claims file, found that the examinations and x-ray findings for the period prior to October 19, 2005 were not as severe as the pain reported by the Veteran.  Thus, the physician opined that it was not at least as likely as not that the Veteran's service-connected left ankle, left knee, and low back disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

In a January 2014 opinion from the Director, Compensation Service, for consideration of assignment of a TDIU rating based on an extraschedular basis for the period prior to October 19, 2005, it was opined that the evidence does not demonstrate that the Veteran was unable to engage in substantially gainful employment due solely to service-connected disabilities.  

The Veteran is competent to state what effects he believes his disabilities have on his employment.  However, the Board finds these statements to be outweighed by the objective evidence of record, including multiple VA examinations and x-ray and MRI reports that have at no point prior to October 19, 2005, indicated that the Veteran was unemployable as a result of his service-connected disabilities alone.  Given these findings, to specifically include that of the October 2013 VA physician's retroactive opinion, the Board finds the evidence of record to be more probative and to outweigh that offered by the Veteran himself.  In this regard, the Board notes that it does not question the Veteran's complaints as to the severity of the pain caused by his service-connected disabilities.  However, despite the Veteran's complaints of pain due to his service-connected disabilities, objective manifestations of functional loss and impairment due to the pain, rising to the level of rendering him unable to secure or follow a substantially gainful occupation, has not been shown at any time prior to October 19, 2005.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The Board also finds significant that in an October 1994 VA Form 119, in a phone conversation, the Veteran reported that he could find a job if he needed to, indicating his own belief that his disabilities were not so severe as to render him unable to secure or follow a substantially gainful occupation.  In addition, by the Veteran's own admission, after selling his service station business in 1991, he did not even attempt to find other employment until 1994.  See October 1994 Vocational Rehabilitation treatment record.  

The Board acknowledges the September 2011 and August 2014 C.E.B. individual unemployability assessment reports submitted by the Veteran in support of his claim.  It was noted that the Veteran has not worked in any gainful capacity since 1991, and has not been able to work in any capacity since June 1993.  It was opined that the Veteran's complaints of pain throughout the appeal period rendered him unable to perform even sedentary work as the severe pain adversely affects the competitive levels of occupational persistence, pain and concentration.  Based on review of the claims file, direct vocational assessment and understanding of the record, it was opined that the Veteran has not been able to secure or follow any substantially gainful occupation since at least July 1993 as a result of his service-connected disabilities, and primarily his left ankle and left knee pain.  In support of this opinion, the above-noted October 1986 L.B., M.D. letter, June 2001 M.J.M., D.P.M. report, and February 2002 VA examination addendum opinion, were referenced.  And in his August 2014 addendum, C.E.B. maintained that the Veteran's pain was severe enough to sufficiently jeopardize his ability to sustain concentration, persistence and pace in the work place.  

Even considering the competent and detailed reasoning of that provided by C.E.B., the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation at any point prior to October 19, 2005.  Indeed, despite the notations of records which found the Veteran's service-connected disabilities had a significant impact on his functional ability, the record is replete with examinations and reports that do not show objective evidence of functional loss due to his pain, and/or evidence finding that his service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation prior to October 19, 2005.  See, e.g., February 2002 VA examination addendum opinion (opining that the Veteran's pain significantly limits his functional ability during flare-ups and with repeated use, but did not opine that the pain was severe enough to render him unable to secure or follow a substantially gainful occupation).  Moreover, the Board finds that the opinions of C.E.B. are of limited probative value as he did not address or account for the medical evidence that found only limited functional impairment due to the Veteran's service-connected disabilities, as manifested by only mild or moderate findings in x-ray and MRI reports, ranges of motion testing, and other physical examination testing.  See, e.g., May 1993 VA examination report (noting the Veteran's complaint of the left ankle popping out and major problems with weightbearing, but only slightly limited range of motion, with no evidence of swelling, deformity, or subluxation); August 1995 MRI lumbar spine (revealing mild degenerative disc disease at L3-L5, and mild canal stenosis at L3-L4); see also July 1997 VA feet examination report (finding the Veteran's left ankle disability would still permit performance of moderate activities of everyday living); October 1997 VA examination report (finding only mild ligamentous laxity of the left ankle, and opining physical activities would only need to be mildly restricted due to his orthopedic complaints); March 1999 x-rays of the left ankle (revealing minimal osteoarthritic changes); January 2001 MRI lumbosacral spine (mild degeneration at L3-L4, mild degenerative changes of the facet joints, L4-L5 disc degenerated with mild reduction in disc height).  

The Board also acknowledges that the July 2016 Court Memorandum Decision found that the Board in its May 2015 decision did not relate the Veteran's post-service work experience and educational background to his service-connected disabilities.  As noted above, the Veteran's post-service work experience includes primarily operating a gasoline service station that included automobile repairs, and his educational background includes two years of high school.  

The Board notes the November 1999 SSA decision that found the Veteran was capable of only work at the light exertional level, with restrictions, and it was found that his past work operating a service station was at the semi-skilled, medium to heavy exertional level, and that he could therefore not perform his past relevant work.  However, it was found that the Veteran could perform several other jobs, including security/night watchman, janitor, fast food worker, and bagger.  Notably, as indicated above, the Veteran worked as a security guard from March to July 1994 but quit due to service-connected and nonservice-connected conditions.  See December 2002 Vocational Rehabilitation treatment record.  In September 2011, the Veteran also submitted evidence from the United States Department of Labor dictionary of occupational titles, including manager of an automobile service station, noting that the duties of such occupation include reconciling cash with gasoline pump meter readings, sales slips, and credit card charges; orders, receives, and inventories gasoline, oil, automotive accessories and parts; may perform automotive maintenance and repair work, and may sell only gasoline and oil on self-service basis.  It indicates that manager of an automobile service station position is characterized as medium work and requires stooping, kneeling, crouching, crawling, reaching, handling, and fingering.  In light of the November 1999 SSA decision and the Veteran's occupational history, including a short but unsuccessful period as a security guard, the remaining recommended occupations as presented by the November 1999 SSA decision include janitor, fast food worker, and bagger.  Further considering the September 2011 United States Department of Labor dictionary of manager of an automobile service station and the duties therein, the Board finds significant that the position includes duties such as reconciling cash with gasoline pump meter readings, sales slips, and credit card charges; orders, receives, and inventories gasoline, oil, automotive accessories and parts.  While the Veteran's occupational history may have been primarily doing maintenance work on cars, it is clear that he also performed other duties as the owner of a gasoline/automotive station.  Comparing the list of duties involved with being a manager of an automobile service station and the recommended occupations for the Veteran in the SSA decision, particularly in light of the Veteran's educational history, the Board finds that the preponderance of the evidence supports that the Veteran should, at the very least, be capable of securing substantially gainful employment as a fast food worker, particularly something such as a cashier.  See United States Department of Labor summary report for cashier (https://www.onetonline.org/link/summary/41-2011.00); see also Geib v. Shinseki, 77 F.3d 1350, 1354 (Fed. Cir. 2013).  Moreover, such is consistent with other opinions of record as to his physical limitations due to his service-connected disabilities.  See, e.g., July 1997 VA feet examination (noting the Veteran's left ankle disability limits his physical activities regarding heavy strain on the ankle (e.g., running, jumping), but would permit him to perform more moderate activities of everyday living); October 1997 VA examination (finding there were relatively mild residuals of the Veteran's left ankle disability, and physical activities would only need to be mildly restricted due to orthopedic complaints).  

Finally, the Board notes that the Veteran in April 2012 submitted a copy of his SSA financial earnings from 1986 through 2011.  Such evidence does suggest that his earned annual income did not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a); see also Faust v. West, 13 Vet. App. 342, 355-56 (2000).  However, the preponderance of the evidence of record is against a finding that the Veteran's marginal employment, assuming for the purposes of this appeal that his income was below the poverty threshold for one person, was due to his service-connected disabilities, alone or in the aggregate, as reflected in the medical evidence of record.  

Accordingly, the appeal for an award of an effective date prior to October 19, 2005, for the award of a TDIU rating is denied.  


ORDER

An effective date prior to October 19, 2005, for the award of a TDIU rating is denied.  





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


